[Cite as State v. Fields, 2013-Ohio-5288.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                :       JUDGES:
                                             :
                                             :       Hon. W. Scott Gwin, P.J.
        Plaintiff - Appellee                 :       Hon. Sheila G. Farmer, J.
                                             :       Hon. Craig R. Baldwin, J.
                                             :
-vs-                                         :
                                             :
GERALD FIELDS                                :       Case No. CT2013-0027
                                             :
                                             :
        Defendant - Appellant                :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Muskingum County
                                                     Court of Common Pleas, Case No.
                                                     CR2009-0166




JUDGMENT:                                            Affirmed



DATE OF JUDGMENT:                                    December 2, 2013



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

D. MICHAEL HADDOX                                    GERALD FIELDS (# 617-709)
Prosecuting Attorney                                 F.M.C.
                                                     P.O. Box 23658
By: ROBERT L. SMITH                                  1800 Harmon Avenue
27 North Fifth Street                                Columbus, OH 43223
Zanesville, OH 43701
Muskingum County, Case No. CT2013-0027                                                  2




Baldwin, J.

      {¶1}    Defendant-appellant Gerald Fields appeals from May 17, 2013 Journal

Entry of the Muskingum County Court of Common Pleas denying his Motion for

Sentencing and a Revised Judgment of Conviction and Sentence. Plaintiff-appellee is

the State of Ohio.

                           STATEMENT OF THE FACTS AND CASE

      {¶2}    This case arose on August 6, 2009, when appellant sold crack cocaine to

a confidential informant in the parking lot of the Bob Evans restaurant on Underwood

Street in Zanesville, Ohio.

      {¶3}    Appellant was charged by indictment with 13 criminal counts, and all but

two were dismissed by appellee in exchange for appellant's guilty pleas. Appellant

ultimately entered pleas of guilty to one count of trafficking in crack cocaine in an

amount greater than or equal to 10 grams but less than 25 grams in violation of R.C.

2925.03(A)(1), a felony of the second degree. This offense included a forfeiture

specification pursuant to R.C. 2941.1417. Appellant also entered a guilty plea to one

count of permitting drug abuse pursuant to R.C. 2925.13(A), a felony of the fifth degree.

      {¶4}    Appellant waived his rights and entered pleas of guilty before the trial

court on October 13, 2009. The remaining charges were dismissed. On the record at

the plea hearing, the trial court advised appellant he was subject to post release control

for “up to three years.”

      {¶5}    Pursuant to a Sentencing Entry filed on November 18, 2009, appellant

was sentenced to an aggregate prison term of 9 years.
Muskingum County, Case No. CT2013-0027                                                 3


     {¶6}    Appellant directly appealed from his conviction and sentence and we

affirmed both in State v. Fields, 5th Dist. Muskingum No. CT2009–0057, 2010–Ohio–

6233, appeal not allowed, 128 Ohio St. 3d 1459, 2011–Ohio–1829, 945 N.E.2d 523 [

Fields I ]. Appellant argued that his plea was not knowing, voluntary, and intelligent

because the trial court advised him that he could receive “up to” three years of post-

release control instead of a mandatory term of three years post-release control. We

overruled appellant's arguments because although the trial court misstated the term of

post-release control during the plea colloquy, the 3–year mandatory term was correctly

stated in the written plea form signed and acknowledged by appellant. We held,

therefore, that the trial court substantially complied with Crim.R. 11 regarding the

duration of post-release control. Fields I, supra, 2010–Ohio–6233 at ¶ 20.

     {¶7}    On April 19, 2011, appellant filed a Motion for Post-conviction Relief which

was denied on April 21, 2011. On June 21, 2011, appellant filed a Motion to Vacate or

Set Aside Conviction or Sentence, and a motion to amend same on June 23, 2011,

which were denied on June 23, 2011. We again affirmed the trial court's judgment in

State v. Fields, 5th Dist. Muskingum No. CT2011–0030, 2011–Ohio–5513 [ Fields II ].

     {¶8}    On July 19, 2011, appellant filed a motion for sentence modification

claiming his sentence should be reduced pursuant to H.B. No. 86 due to the bill's

elimination of the distinction between crack and powder cocaine. The trial court denied

the motion and we again affirmed the judgment of the trial court in State v. Fields, 5th

Dist. Muskingum No. CT11–0037, 2011–Ohio–6044, appeal not allowed, 131 Ohio

St.3d 1472, 2012–Ohio–896, 962 N.E.2d 804 [ Fields III ].
Muskingum County, Case No. CT2013-0027                                               4


      {¶9}    On March 5, 2012, appellant filed a Motion to Withdraw Plea which was

denied by the trial court on April 24, 2012.

      {¶10}   On May 7, 2012, the trial court resentenced appellant solely for the

purpose of advising appellant that he was subject to a 3–year mandatory term of post

release control.

      {¶11}   Appellant filed two appeals, one from the Judgment Entry denying his

motion to withdraw his guilty plea and one from the Judgment Entry of Resentencing.

This Court consolidated both appeals. Appellant, in such appeal, raised the following

assignments of error:

      {¶12}   “I. THE DEFENDANT–APPELLANT WAS DENIED DUE PROCESS

CONTRARY TO OHIO LAW AND THE STATE AND FEDERAL CONSTITUTIONS

WHEN THE TRIAL COURT OVERRULED HIS MOTION TO WITHDRAW HIS PLEA.”

      {¶13}   “II. THE DEFENDANT–APPELLANT WAS DENIED DUE PROCESS

CONTRARY TO OHIO LAW AND THE STATE AND FEDERAL CONSTITUTIONS

WHEN THE TRIAL COURT RESENTENCED HIM TO A MANDATORY TERM OF

POST–RELEASE CONTROL WITHOUT AFFORDING HIM A DE NOVO HEARING

UNDER HB 86.”

      {¶14}   Pursuant to an Opinion filed in State v. Fields, 5th Dist. Muskingum Nos.

CT 12-0028, CT 12-0030, 2012-Ohio-6086, this Court overruled both assignments of

error and affirmed the judgments of the trial court.

      {¶15}   On February 6, 2013, appellant filed a “Motion for Sentencing pursuant to

Criminal Rule 32(B);    Criminal Rule 32(C) ; Revised Code Section 2505.02; and a

Revised Judgment of Conviction and Sentence.” Appellant, in such motion, argued that
Muskingum County, Case No. CT2013-0027                                                     5


there was no final, appealable order in his case. Pursuant to a Journal Entry filed on

May 17, 2013, the trial court denied appellant’s motion.

        {¶16}   Appellant now raises the following assignment of error on appeal:

        {¶17}   WHETHER MULTIPLE ENTRIES IMPLICATE A FINAL APPEALABLE

ORDER.

                                                  I

        {¶18}   Appellant, in his sole assignment of error, argues that the trial court erred

in denying his February 6, 2013 motion because the trial court relied on multiple

documents to constitute a final appealable order in violation of State v. Baker, 119 Ohio

St.3d 197, 2008–Ohio–3330, 893 N.E.2d 163. The Ohio Supreme Court, in Baker, held

that only one document can constitute a final appealable order. Appellant specifically

argues that the trial court relied on both the November 18, 2009 Sentencing Entry and

the May 9, 2012 Entry and, that, therefore, there is no final appealable order in this

case.

        {¶19}   The trial court, in its May 9, 2012 Entry, resentenced appellant solely on

the issue of post release control pursuant to the Ohio Supreme Court’s decision in State

v. Bloomer, 122 Ohio St. 3d 200, 2009-Ohio-2462, 909 N.E.2d 1254.                 In State v.

Johnson, 5th Dist. Delaware No. 12 CAA 08–0050, 2013 -Ohio- 2146, the appellant,

who was convicted of one count of trafficking in cocaine, was sentenced to a term of six

years in prison. At the time of his sentencing in 2011, the trial court orally imposed a

mandatory term of three years of post release control. However, the sentencing entry

did not state that the term of post release control was mandatory.
Muskingum County, Case No. CT2013-0027                                                      6

      {¶20}   The appellant, in Johnson, filed a motion for resentencing. On July 3,

2012, the trial court conducted a “de novo” sentencing hearing to correct the terms of

the post release control. In its entry of July 13, 2012, the trial court corrected the term of

post release control and restated the original sentence imposed in 2011. Appellant then

filed a notice of appeal from the trial court's entry of July 13, 2012.

      {¶21}   In our Opinion in such case, this Court stated, in relevant part, as follows:

”Shortly after this appeal was initiated, this Court remanded the case to the trial court for

the purpose of having the trial court enter an order which complied with State v. Baker.

Because the order being appealed in this case was an order merely correcting post

release control, we should not have remanded the cause to the trial court to comply with

Baker. The requirements of Baker and Crim.R. 32 are limited to the original entry of

conviction and sentencing. The Supreme Court has stated that a subsequent hearing to

correct a sentence is “restricted to the void portion of the sentence.” State v. Fischer

128 Ohio St. 3d 92, 101, 942 N.E.2d 332, 342 (Ohio,2010). …” Id at paragraph 3.

      {¶22}   We concur with appellee that the hearing on May 7, 2012, and the

resulting May 9, 2012 Entry, were correctly limited to the proper imposition of post

release control. The May 9, 2012 Entry was not the original entry of conviction and

sentencing. Baker, therefore, was not applicable. Moreover, this Court, in our December

18, 2012 Opinion, ruled that the doctrine of res judicata barred appellant’s claims

against a valid, final judgment of conviction that could have been raised on direct

appeal. We specifically noted that, in a previous Opinion, we had found that the

Sentencing Entry was not void, but was valid.            There is, therefore, a valid, final

appealable order in this case.
Muskingum County, Case No. CT2013-0027                                         7


      {¶23}   Appellant’s sole assignment of error is, therefore, overruled.

      {¶24}   Accordingly, the judgment of the Muskingum County Court of Common

Pleas is affirmed.


By: Baldwin, J.

Gwin, P.J. and

Farmer, J. concur.



                                         HON. CRAIG R. BALDWIN



                                         HON. W. SCOTT GWIN



                                         HON. SHEILA G. FARMER




CRB/dr
[Cite as State v. Fields, 2013-Ohio-5288.]


                 IN THE COURT OF APPEALS FOR MUSKINGUM COUNTY, OHIO

                                     FIFTH APPELLATE DISTRICT


STATE OF OHIO                                   :
                                                :
        Plaintiff - Appellee                    :
                                                :
-vs-                                            :       JUDGMENT ENTRY
                                                :
GERALD FIELDS                                   :
                                                :
        Defendant - Appellant                   :       CASE NO. CT2013-0027


        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Muskingum County, Ohio is affirmed. Costs

assessed to appellant.




                                             HON. CRAIG R. BALDWIN



                                             HON. W. SCOTT GWIN



                                             HON. SHEILA G. FARMER